DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1.	Claim(s) 1-6 and 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Baril, US 4,196,491.
	Baril discloses the claimed invention including a roller frame device comprising handle (12) that is adjustably coupled to a roller arm (24, 32a), the roller arm adapted to support the roller cover (46) in one or more positions (Figure 2), at least one or more of the positions being an approximately vertically oriented alignment (position 24a, Figure 2). Regarding claim 2, there is a roller arm securing member (26) that is adapted to adjustably fix the roller arm in one of the one or more positions relative to the handle (Figure 2; Column 2 Lines 60-66). Regarding claim 3, the roller arm securing member is adapted to adjustably fix the roller arm in a horizontally oriented alignment (Figure 2). Regarding claim 4, the roller arm secures to adapt to adjustably fix the roller arm in an angled alignment that positions the roller cover in an orientation between a vertical orientation and a horizontal orientation (Figure 2; Column 2 Line 60 to Column 3 Line 27). Regarding claim 5, the roller arm includes a handle connector (28) and the handle includes an arm connector (20), and wherein the handle connector and arm connector are rotateably coupled to one another (Figure 2). Regarding claim 6, the handle connector and arm connector are coupled by a rod (rod connected to wing nut 34, Figure 3). Regarding claim 8, a roller frame device adapted to secure a roller cover (24, cover 46), the frame device comprising a handle (12) connected to a roller arm (32a, Figure 2), the roller arm configured to secure the roller cover in an approximately vertical orientation (Figure 2). 
2.	Claim(s) 1- 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mazzella, US 3,273,192.
	Mazzella discloses the claimed invention including a roller frame device comprising handle (40 or 42) that is adjustably coupled to a roller arm (10, 18, 20), the roller arm adapted to support the roller cover (10) in one or more positions (Figures 2-3), at least one or more of the positions being an approximately vertically oriented alignment (not shown, capable of being positioned in vertical alignment based on the serrations 26 and 32, stud 28, and opening 36 with wing nut 38 , Column 2 Lines 4-34, see Figures). Regarding claim 2, there is a roller arm securing member (comprises 24, 26, 28, 30, 32, 34, 36, 38; see Figures 3-4) that is adapted to adjustably fix the roller arm in one of the one or more positions relative to the handle (Figures 2-3; Column 2 Lines 4-34). Regarding claim 3, the roller arm securing member is adapted to adjustably fix the roller arm in a horizontally oriented alignment (Figures 1-2). Regarding claim 4, the roller arm secures to adapt to adjustably fix the roller arm in an angled alignment that positions the roller cover in an orientation between a vertical orientation and a horizontal orientation (Figures 2-3). Regarding claim 5, the roller arm includes a handle connector (24) and the handle includes an arm connector (30), and wherein the handle connector and arm connector are rotateably coupled to one another (Figure 4). Regarding claim 6, the handle connector and arm connector are coupled by a rod (28, see Figures). Regarding claim 7, the roller arm further includes one or more slots (slots between serrations 26 or 32) and the handle includes an adjustment opening (36), and wherein the roller arm securing member is configured to be inserted through the adjustment opening (via 38) and into one of the slots to secure the roller arm in one of the one or more positions (Figure 4). Regarding claim 8, a roller frame device adapted to secure a roller cover (10), the frame device comprising a handle (40 or 42) connected to a roller arm (Figures 1-2), the roller arm configured to secure the roller cover in an approximately vertical orientation (not shown, capable of being positioned in vertical alignment based on the serrations 26 and 32, stud 28, and opening 36 with wing nut 38 , Column 2 Lines 4-34, see Figures). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Laura C Guidotti whose telephone number is (571)272-1272. The examiner can normally be reached typically M-F, 6am-9am, 10am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Carter can be reached on (571) 272-4475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LAURA C GUIDOTTI/Primary Examiner, Art Unit 3723                                                                                                                                                                                                        



lcg